Order filed June 5, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00716-CV
                                   ____________

                      MOHAMMED ZAHIRRUDIN, Appellant

                                            V.

                           RS 6600 SW FWY, LP, Appellee


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-71889


                                      ORDER

      The clerk’s record was filed October 14, 2011. Our review has determined that a
relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The
record does not contain Plaintiff's motion to enforce settlement agreement.

      The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before June 19, 2012, containing Plaintiff's motion to enforce settlement agreement.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM